              Case 18-10601-MFW                Doc 3159         Filed 01/07/21        Page 1 of 14




                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

THE WEINSTEIN COMPANY                                        Case No. 18-10601 (MFW)
HOLDINGS LLC, et al., 1
                                                             Jointly Administered
                                    Debtors.


           REPORT OF THE OFFICIAL COMMITTEE OF UNSECURED
       CREDITORS CONCERNING SEXUAL MISCONDUCT CLAIMS BALLOTS
      AND DECLARATION OF DEBRA I. GRASSGREEN IN SUPPORT THEREOF

         I, Debra I. Grassgreen, declare under penalty of perjury pursuant to 28 U.S.C. § 1746:

         1.        I am a partner at Pachulski Stang Ziehl & Jones LLP (the “Firm”). I am duly

admitted and in good standing to practice law in the State of California and am admitted pro hac

vice for purposes of the above-captioned chapter 11 cases in the United States Bankruptcy Court

for the District of Delaware (the “Court”).

         2.        The Firm is counsel to the Official Committee of Unsecured Creditors (the

“Committee”) of the above-captioned debtors and debtors in possession (collectively, the

“Debtors”).

         3.        On November 17, 2020, the Court entered its Order (A) Approving the Adequacy

of the Disclosure Statement, (B) Approving Solicitation Procedures, (C) Setting Confirmation




1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837.
    Due to the large number of debtors in these cases, which are being jointly administered for procedural
    purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers
    is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
    claims and noticing agent at http://dm.epiq11.com/twc.


DOCS_SF:104763.7
               Case 18-10601-MFW               Doc 3159        Filed 01/07/21        Page 2 of 14




Hearing Date and Related Deadlines, (D) Estimating Certain Claims, and (E) Granting Related

Relief [Docket No. 3101] (the “Disclosure Statement Order”).2

         4.        As set forth in paragraph 22 of the Disclosure Statement Order, the Court

authorized and directed counsel to the Committee to review and reconcile Tort Claims, including

Sexual Misconduct Claims, for purposes of identifying Sexual Misconduct Claimants entitled to

vote in Class 4 (Sexual Misconduct Claims).

         5.        Specifically, pursuant to paragraph 22 of the Disclosure Statement Order, the

Court directed counsel to the Committee to file with the Court, on or before January 7, 2021, a

sealed report that identifies (a) Sexual Misconduct Claims Ballots filed on account of Sexual

Misconduct Claims that arose from conduct occurring prior to June 30, 2005 (the “Miramax-era

Claims”) and (b) Tort Claims that are not defined as Sexual Misconduct Claims under the Plan

(the “Non-SMCs”, together with the Miramax-era claims, the “Non-Class 4 Claims”) if any.

A.       The Tort Claims Bar Date

         6.        On September 9, 2020, the Court entered its Order (I) Establishing Deadlines for

Filing Proofs of Claim Solely With Respect to Tort Claims, (II) Approving Form and Manner of

Notice Thereof, and (III) Granting Related Relief [Docket No. 2966] (the “Tort Claims Bar Date

Order”).

         7.        Pursuant to the Tort Claims Bar Date Order, the deadline to file Tort Claims was

October 31, 2020 at 5:00 p.m. (Eastern Time) (the “Tort Claims Bar Date”).




2
     A capitalized term used but not defined herein shall have the meaning ascribed to it in the Disclosure Statement
     Order.


DOCS_SF:104763.7
              Case 18-10601-MFW            Doc 3159     Filed 01/07/21     Page 3 of 14




        8.         The Tort Claims Proof of Claim Form, attached as Exhibit 1 to the Tort Claims

Bar Date Order, collected the following information: (a) name of claimant, (b) dates employed

by the Debtors, if applicable, and (c) contact information. The Tort Claims Proof of Claim Form

also asked claimants to check a box if they have a Tort Claim, defined as:

                   any claims that arise out of or connect or relate in any way to, any actual
                   or alleged conduct of Harvey Weinstein, which shall include, without
                   limitation: (i) actual or alleged sexual misconduct, nonconsensual
                   interactions, harassment (including sexual harassment), uninvited or
                   unwelcome conduct, predatory conduct, inappropriate conduct, degrading
                   conduct, coercive or intimidating behavior, humiliation, tort, hostile work
                   environment, sexual assault, rape, intentional infliction of emotional
                   distress, negligence, negligent infliction of emotional distress, battery,
                   assault, gender violence, false imprisonment, false arrest or detention,
                   sexual abuse, sex trafficking or discrimination based on sex or gender or
                   any similar or related actions, or (ii) defamation, witness tampering, mail
                   fraud, wire fraud, negligent hiring, negligent supervision, negligent
                   retention, negligence, failure to prevent harassment or ratification whether
                   based on direct or vicarious liability, whether domestic or foreign, whether
                   based on breach of fiduciary (or other) duty or intentional or negligent
                   conduct, including but not limited to allegations of failure to prevent or
                   remedy, failure to disclose, aiding and abetting or efforts or conspiracy to
                   prevent the disclosure, or cover up, of any of the preceding.

        9.         Notably, the definition of Tort Claim, as defined in the Tort Claims Proof of

Claim Form, was not limited to claims arising on or after June 30, 2005 (i.e., the formation date

of the Debtors).

B.      The Sexual Misconduct Claims Ballots

        10.        Upon information and belief, every claimant that filed a Tort Claims Proof of

Claim Form received a Sexual Misconduct Claims Ballot.




DOCS_SF:104763.7
              Case 18-10601-MFW           Doc 3159     Filed 01/07/21    Page 4 of 14




        11.        The Disclosure Statement Order established November 5, 2020 as the record date

(the “Voting Record Date”) for determining the holders of Claims in the Voting Classes who

would be entitled to vote on the Plan.

        12.        Pursuant to the Disclosure Statement Order, the deadline for holders of Sexual

Misconduct Claims to submit a Sexual Misconduct Claims Ballot was December 18, 2020 at

5:00 p.m. (Eastern Time) (the “Voting Deadline”).

        13.        The Sexual Misconduct Claims Ballot, attached as Exhibit 1 to the Disclosure

Statement Order, asked each claimant to certify, under penalty of perjury, that he or she has, or

believes that he or she has, a Sexual Misconduct Claim. The Sexual Misconduct Claims Ballot

also stated in bold: “To have a Sexual Misconduct Claim for purposes of these Chapter 11

Cases, all, or at least part, of the conduct or action(s) causing your harm must have

occurred on or after June 30, 2005.”

        14.        Accordingly, only holders of Sexual Misconduct Claims arising on or after June

30, 2005 were entitled to submit Sexual Misconduct Claims Ballots and vote on the Plan.

C.      The Tort Claims Review Process

        15.        The Tort Claims were reviewed either by me individually or by an attorney at the

Firm under my direct supervision.

        16.        If we were able to verify from independent sources (e.g., a publicly filed

complaint, published news article, public interview, etc.) (“Independent Source”) or documents

attached to a proof of claim (“Backup Documentation”) that: (a) a Tort Claim was alleged to

have arisen on or after June 30, 2005 and (b) the alleged conduct would give rise to a Sexual



DOCS_SF:104763.7
               Case 18-10601-MFW             Doc 3159        Filed 01/07/21        Page 5 of 14




Misconduct Claim, we assumed for purposes of this report that such holder of the Tort Claim

was entitled to vote on the Plan in Class 4 (Sexual Misconduct Claims).

         17.       If we were unable to verify from an Independent Source or Backup

Documentation that: (a) a Tort Claim arose on or after June 30, 2005 and (b) the alleged conduct

would constitute a Sexual Misconduct Claim, an attorney at the Firm, under my direct

supervision, emailed the claimant (or counsel to such claimant), with a copy to me, and requested

a meeting to verify that the individual was entitled to vote on the Plan in Class 4 (Sexual

Misconduct Claims).

         18.       We initially identified 37 Tort Claims for further review and reached out to each

of those claimants by email. We communicated with 33 of the 37 claimants (or counsel to such

claimants), by phone or email, before the Voting Deadline passed. After the Voting Deadline

passed, we communicated with the remaining four (4) claimants.                                 Through these

communications, we confirmed the facial validity or invalidity of all 37 Tort Claims.

         19.       We maintained a tracking spreadsheet setting forth the dates and times of the

written and verbal communications with the claimants (or counsel to such claimant).

         20.       After the Voting Deadline passed, we limited our diligence to claimants that filed

a Tort Claim and submitted a Sexual Misconduct Claims Ballot.3 As reflected in the report

below, we contacted every claimant (or counsel to such claimant) whose Tort Claim we were not

able to verify from an Independent Source or Backup Documentation. Based on the foregoing



3
    There were several pre-2005 claims that were identified before the Voting Deadline during our diligence calls.
    However, counsel for those claimants agreed to withdraw those claims and did not submit a ballot for those
    claims.


DOCS_SF:104763.7
              Case 18-10601-MFW              Doc 3159           Filed 01/07/21   Page 6 of 14




review process and the Withdrawn Sexual Misconduct Claims (as defined below), as of the date

of this declaration, we believe there are 52 facially valid Sexual Misconduct Claims.

D.      The Voting Report

        21.        As depicted in the table below, 45 out of the 48 Sexual Misconduct Claims

Ballots received are facially valid Sexual Misconduct Claims, as they relate to Sexual

Misconduct Claims that arose on or after June 30, 2005.                   We identified three (3) Sexual

Misconduct Claims Ballots (two (2) Accepting and one (1) Rejecting) that were on account of

facially invalid Sexual Misconduct Claims (i.e., such claims arose prior to June 30, 2005)

(collectively, the “Invalid Sexual Misconduct Claims Ballots”).

                                        Class 4 - Sum m ary Validation Report
                              Total Number of Class 4 Ballots                     48
                              Total Valid Class 4 Ballots                         45
                              Total Invalid Class 4 Ballots                        3


        22.        Subsequent to the Voting Record Date and Voting Deadline, we successfully

contacted two of the three individuals that submitted Invalid Sexual Misconduct Claims Ballots

(one (1) Accepting and one (1) Rejecting). We confirmed with these two individuals that their

respective Tort Claims arose prior to June 30, 2005 and are not valid Sexual Misconduct Claims.

Subsequent to our discussions, on January 5, 2021, these two individuals voluntarily withdrew

their proofs of claim (the “Withdrawn Sexual Misconduct Claims”).

        23.        Annexed hereto as Exhibit 1 is a table that identifies the Sexual Misconduct

Claims Ballots received by the Voting Deadline and my determination of whether the underlying

Tort Claim qualifies as a Sexual Misconduct Claim under the Plan, entitling the claimant to vote

in Class 4 (Sexual Misconduct Claims).


DOCS_SF:104763.7
              Case 18-10601-MFW               Doc 3159        Filed 01/07/21        Page 7 of 14




        24.        Attached hereto as Exhibits 2(a)-(c) are copies of the proofs of claim associated

with the Invalid Sexual Misconduct Claims Ballots.4

        25.        Attached hereto as Exhibits 3(a)-(b) are copies of the Withdrawal of Tort Claim

submitted by the holders of the Withdrawn Sexual Misconduct Claims.

        26.        As set forth in the Declaration of Stephenie Kjontvedt on Behalf of Epiq

Corporate Restructuring, LLC Regarding Voting and Tabulation of Ballots Cast on the Fourth

Amended Joint Chapter 11 Plan of Liquidation (the “Voting Declaration”), Class 4 (Sexual

Misconduct Claims) voted to accept the Plan by 82.98% by amount and number. For the

avoidance of doubt, the Voting Declaration did not make any adjustments for Sexual Misconduct

Claims Ballots relating to Miramax-era Claims, but instead assumed all Sexual Misconduct

Claims Ballots were valid.5

        27.        The table set forth below analyzes the impact on the Class 4 (Sexual Misconduct

Claims) voting results if the Sexual Misconduct Claims Ballots relating to Miramax-era Claims

are omitted. As reflected in the table, Class 4 (Sexual Misconduct Claims) would accept the Plan

by 82.22% by amount and number if the Sexual Misconduct Claims Ballots relating to Miramax-

era Claims are omitted. Accordingly, the omission of the Sexual Misconduct Claims Ballots

relating to Miramax-era Claims has no material impact on the voting results.6


4
    These proofs of claim are being filed under seal in accordance with the Disclosure Statement Order and Tort
    Claim Bar Date Order [Docket No. 2966].
5
    The Voting Declaration also assumes the Sexual Misconduct Claims Ballots associated with the Withdrawn
    Sexual Misconduct Claims were valid because such claims were withdrawn after the Voting Record Date.
6
    One rejecting Sexual Misconduct Claim Ballot was on account of a facially invalid Sexual Misconduct Claim.
    However, as set forth in the Voting Declaration, the claimant did not check the box certifying that the claimant
    held a valid Sexual Misconduct Claim. Accordingly, in accordance with the tabulation procedures set forth in
    the Disclosure Statement Order, this Sexual Misconduct Claim Ballot was not deemed a valid ballot by Epiq


DOCS_SF:104763.7
              Case 18-10601-MFW               Doc 3159    Filed 01/07/21         Page 8 of 14




                                  Class 4 - Sexual Misconduct Claim s Voting Report
                     Category                          Amount (As Voted) Amount (Only Valid Claims)
                     TOTAL AMOUNT VOTING:                         $48.00                     $45.00
                     AMOUNT ACCEPTING PLAN:                       $39.00                     $37.00
                     AMOUNT REJECTING PLAN:                        $9.00                      $8.00
                     VOTERS ACCEPTING:                                39                         37
                     VOTERS REJECTING:                                 8                          8
                     PERCENT AMOUNT ACCEPTING:                   82.98%                     82.22%
                     PERCENT AMOUNT REJECTING:                   17.02%                     17.78%
                     PERCENT VOTERS ACCEPTING:                   82.98%                     82.22%
                     PERCENT VOTERS REJECTING:                   17.02%                     17.78%


        28.        In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct to the best of my information, knowledge and belief.

Dated: January 7, 2021                                             /s/ Debra I. Grassgreen
                                                                   Debra I. Grassgreen




    Corporate Restructuring, LLC. Subsequent to the Voting Record Date, this Sexual Misconduct Claim was
    withdrawn. See Exhibit 2(b) and Exhibit 3(a).


DOCS_SF:104763.7
              Case 18-10601-MFW    Doc 3159    Filed 01/07/21   Page 9 of 14




                                      EXHIBIT 1

                       Class 4 (Sexual Misconduct Claims) Ballots

                                   [Filed Under Seal]




DOCS_SF:104763.7
             Case 18-10601-MFW   Doc 3159   Filed 01/07/21   Page 10 of 14




                                   EXHIBIT 2(a)

                                  Claim No. 90011

                                 [Filed Under Seal]




DOCS_SF:104763.7
             Case 18-10601-MFW   Doc 3159   Filed 01/07/21   Page 11 of 14




                                  EXHIBIT 2(b)

                           Claim No. 90055 (Withdrawn)

                                 [Filed Under Seal]




DOCS_SF:104763.7
             Case 18-10601-MFW   Doc 3159   Filed 01/07/21   Page 12 of 14




                                   EXHIBIT 2(c)

                           Claim No. 90056 (Withdrawn)

                                 [Filed Under Seal]




DOCS_SF:104763.7
             Case 18-10601-MFW   Doc 3159    Filed 01/07/21   Page 13 of 14




                                   EXHIBIT 3(a)

                       Notice of Withdrawal of Claim No. 90055

                                 [Filed Under Seal]




DOCS_SF:104763.7
             Case 18-10601-MFW   Doc 3159    Filed 01/07/21   Page 14 of 14




                                   EXHIBIT 3(a)

                       Notice of Withdrawal of Claim No. 90056

                                 [Filed Under Seal]




DOCS_SF:104763.7
